DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving data” and “means for detecting”, “means for generating” and “means for delivering” in claim 24 and “means for sending” and “means for receiving” in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Remark regarding 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23 and 40 are eligible under 35 U.S.C. 101 because they are limited to embodiments which fall within a statutory category.
Claims 23 and 40 recite "A computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to..."
In specification, paragraph [0157], recites, as follows:
[0157] By way of example, and not limitation, such computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer. Also, any connection is properly termed a computer-readable medium. For example, if instructions are transmitted from a website, server, or other remote source using a coaxial cable, fiber optic cable, twisted pair, digital subscriber line (DSL), or wireless technologies such as infrared, radio, and microwave, then the coaxial cable, fiber optic cable, twisted pair, DSL, or wireless technologies such as infrared, radio, and microwave are included in the definition of medium. It should be understood, however, that computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transitory media, but are instead directed to non-transitory, tangible storage media. Disk and disc, as used herein, includes compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk and Blu-ray disc where disks usually reproduce data magnetically, while discs reproduce data optically with lasers. Combinations of the above should also be included within the scope of computer-readable media.

Thus, the Applicant has provided antecedent basis for the claim terminology "computer-readable storage medium". The Applicant has provided intrinsic evidence of embodiment for the term as "non-transitory, tangible storage media". Therefore, the claim terminology "computer-readable storage medium" is only covered the statutory medium.
Therefore, claims 23 and 40 are eligible for patent protection, since they are limited to an embodiment which fall within a statutory category.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-10, 12-15, 19-26, 29-33 and 36-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0307734 A1 to Luby et al. (hereafter refers as Luby).
Regarding claims 1, 14, 23 and 24, Luby teaches a method (a method for retrieving media data performed by a receiver, paragraphs [73, 76, 273] and Fig. 13B), a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform a method (the receiver comprises a non-transitory computer readable media storing software therein, which when executed by a processor of the receiver, cause to perform the method, paragraphs [48, 73, 76, 377]) and a device for retrieving media data (the receiver for retrieving media data, paragraphs [73, 76, 273] and Fig. 13B), the device comprising: 
a memory configured to store media data (the receiver comprises a non-transitory computer readable media storing software therein, paragraphs [48, 73, 76, 377]); and 
one or more processors implemented in circuitry and configured to (a processor executes instructions stored on the non-transitory computer readable media, cause to perform the method paragraphs [48, 73, 76, 377]): 
receive data indicating a packet loss signaling mechanism, the packet loss signaling mechanism comprising at least one of that segments are sent in chunks, that a last packet of an object assigned to a TOI has a specific flag set in a header of the last packet (receiving a packet loss signaling mechanism comprising at least one of that segments are sent in chunks, paragraphs [99, 127, 160-161], that a last source packet of an object assigned to a TOI, i.e. source object, paragraphs [12, 66, 109], has a b-flag, paragraphs [166-168]); 
detect loss of a packet using the at least one of the packet loss signaling mechanisms, the lost packet including missing media data (determines loss of a packet using the b-flag, the lost packet including missing media data, paragraphs [170-171, 273-274]); 
generate a byte range request for the missing media data (generates a byte range request for the missing media data, paragraphs [163, 169-170, 314]) using information of the file delivery header (using information of the filed delivery header, paragraphs [108, 141, 163, 169-170, 314]); and
deliver a proper media object to a media application (delivers a proper media object to a media render application, paragraph [274]).
Regarding claims 2 and 15, Luby further teaches wherein detecting the loss of the packet comprises detecting the loss of the packet using a signaled inter-packet timeout value (using a signal timeout value between packet to detect a loss of the packet, paragraphs [128, 177-178]).
Regarding claims 8 and 19, Luby further teaches wherein the file delivery header comprises a FLUTE header (wherein the file delivery header is comprising a FLUTE header, paragraphs [3, 16, 89, 132]). 
Regarding claims 9 and 20, Luby further teaches wherein the information of the file delivery header comprises a TOI and a start_offset value (wherein the information comprises a TOI and a start offset value, Fig. 5 and paragraphs [139, 168, 176]).
Regarding claims 10, Luby further teaches wherein the proper media object is a partial media object missing at least some of the missing media data (processing received packet with missing media to present the content with a degraded quality, paragraph [274]).
Regarding claim 12 and 21, Luby further teaches comprising submitting the byte range request via a unicast protocol (submitting the byte range request via the HTTP protocol, which is a unicast protocol, paragraphs [3, 6, 15, 23, 107]).
Regarding claim 13, Luby further teaches wherein the unicast protocol comprises HTTP (the HTTP protocol is a unicast protocol, paragraphs [3, 6, 15, 23, 107]).
Regarding claim 22, Luby further teaches wherein the device comprises at least one of:
an integrated circuit (the receiver is further comprising an integrated circuit, paragraph [376]);
a microprocessor (the receiver is further comprising a microprocessor, paragraph [370]); or
a wireless communication device (the receiver is further comprising a wireless communication device, paragraphs [2, 73, 74, 78]).
Regarding claims 25, 32, 40 and 41, Luby teaches a method (a method for retrieving media data performed by a transmitter, paragraphs [24, 116] and Fig. 13A-13B), a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to perform a method (the transmitter comprises a non-transitory computer readable media storing software therein, which when executed by a processor of the receiver, cause to perform the method, paragraphs [24, 76, , 271, 377]), a device for sending media data (the transmitter for perform the method of sending media data, paragraphs [24, 76, 271, 377] and Fig. 13A), the device comprising: 
a memory configured to store video data (the transmitter comprises a non-transitory computer readable media storing software therein, paragraphs [48, 76, 271, 377], and also storing video data, paragraphs [113, 120]); and 
one or more processors implemented in circuitry and configured to (a processor executes instructions stored on the non-transitory computer readable media, cause to perform the method paragraphs [24, 76, 271, 377]): 
send data indicating a packet loss signaling mechanism, the packet loss signaling mechanism comprising at least one of that segments are sent in chunks, that a last packet of an object assigned to a TOI has a specific flag set in a header of the last packet (send data indicating a packet loss signaling mechanism comprising at least one of that segments are sent in chunks, paragraphs [99, 127, 160-161], that a last source packet of an object assigned to a TOI, i.e. source object, paragraphs [12, 66, 109], has a b-flag, paragraphs [166-168]); 
send one or more packets including media data via a broadcast or multicast protocol (send one or more packets including media data via a broadcast protocol, paragraphs [271-271] and Fig. 13A); 
receive a byte range request (receive a byte range request for the missing media data, paragraphs [163, 169-170, 314]) via a unicast protocol from a client device (via unicast protocol from a receiver, paragraphs [3, 6, 15, 23, 107]) indicating media data of one of the packets that is lost (for indicating the missing media data, paragraphs [163, 169-170, 314]); and 
in response to the byte range request, send the media data of the byte range to the client device via the unicast protocol (send the media data of the byte range to the UE via a unicast protocol, paragraphs [42, 171, 274, 276]).
Regarding claims 26 and 33, Luby further teaches sending data representing an inter-packet timeout value (signaling a timeout value between packet to detect a loss of the packet, paragraphs [128, 177-178]).
Regarding claims 29 and 36, Luby further teaches wherein the file delivery header comprises a FLUTE header (wherein the file delivery header is comprising a FLUTE header, paragraphs [3, 16, 89, 132]).
Regarding claims 30 and 37, Luby further teaches wherein the information of the file delivery header comprises a TOI and a start_offset value (wherein the information comprises a TOI and a start offset value, Fig. 5 and paragraphs [139, 168, 176]).
Regarding claims 31 and 38, Luby further teaches wherein the unicast protocol comprises HTTP (the HTTP protocol is a unicast protocol, paragraphs [3, 6, 15, 23, 107]).
Regarding claim 39, Luby further teaches wherein the device comprises at least one of:
an integrated circuit (the transmitter is further comprising an integrated circuit, paragraph [376]);
a microprocessor (the transmitter is further comprising a microprocessor, paragraph [370]); or
a wireless communication device (the transmitter is further comprising a wireless communication device, paragraphs [2, 73, 74, 78]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 16, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0307734 A1 to Luby et al. (hereafter refers as Luby) as applied to claims above, and further in view of US 2019/0173935 A1 to Lohmar et al. (hereafter refers as Lohmar).
Regarding claims 3, 16, 27 and 34, Luby does not explicitly teach wherein the inter-packet timeout value is signaled “according to a nominal common media application format (CMAF) chunk duration”.
Lohmar teaches determining an inter-packet timeout value is signaled according to a nominal common media application format (CMAF) chunk duration (determine interval between fragments based on a CMAF chunk interval, paragraphs [53, 60]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining an inter-packet timeout value is signaled according to a nominal common media application format (CMAF) chunk duration as taught by Lohmar, with the teachings of determining an inter-packet timeout value is signaled as taught by Luby, for a purpose of increase efficiency and compatibility of the teachings by simply using a CMAF chunk duration, i.e. standard, to determine the inter-packet timeout value (see Lohmar, paragraphs [53, 60]).

Claims 4, 17, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0307734 A1 to Luby et al. (hereafter refers as Luby) as applied to claims above, and further in view of US 2020/0077161 A1 to Lohmar et al. (hereafter refers as Lohmar’161).
Regarding claims 4, 17, 28 and 35, Luby does not explicitly teach “determining chunk durations from a multicast object metadata in a file delivery table (FDT)”.
Lohmar’161 teaches determining chunk durations from a multicast object metadata in a file delivery table (FDT) (determining chunk durations from a metadata in a file delivery table, paragraphs [13, 53, 117]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of determining chunk durations from a multicast object metadata in a file delivery table (FDT) as taught by Lohmar’161, with the teachings of Luby, for a purpose of increase efficiency of identifying the chunk durations by simply rely on the multicast object metadata in the file delivery table (FDT) (see Lohmar’161, paragraphs [13, 53, 117]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0307734 A1 to Luby et al. (hereafter refers as Luby) as applied to claims above, and further in view of US 2022/0006723 A1 to Debenedetti et al. (hereafter refers as Debenedetti).
Regarding claim 11, Luby does not explicitly teach wherein delivering the proper media object comprises delivering the proper media object “by an expected delivery time” for the media object.
Debenedetti teaches delivering media by an expected delivery time for the media (delivering segment/media by expected delivery time of the segment/media, paragraphs [23, 32, 39-41]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of delivering media by an expected delivery time for the media as taught by Debenedetti, with the teachings of the proper media object as taught by Luby, for a purpose of increase efficiency in delivering of the proper media object by expected delivery time of the media data, as such ensure that the media data is delivered by a correct time (see Debenedetti, paragraphs [23, 32, 39-41]).
Allowable Subject Matter
Claims 5-7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0182598 A1 discloses detecting packet loss based on TOI values (paragraphs [36, 43-46]).
US 2008/0313191 A1 discloses using TOI to determine which file is missing or defective (paragraph [12]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 18, 2022